Title: From Thomas Jefferson to Patrick Kerr Rogers, 29 January 1824
From: Jefferson, Thomas
To: Rogers, Patrick Kerr


Sir
Monticello
Jan. 29. 24.
I have duly recieved your favor of the 14th with the copy of your Mathematical principles of Natural philosophy, which I have looked into with all the attention which the rust of age and long continued avocations of a very different character permit me to exercise. I think them entirely worthy of approbation, both as to matter and method and for their gravity as a text-book,; and  I remark particularly  the clearness and precision with which the propositions are enounced, and, in the demonstrations, the easy form in which ideas are presented to the mind, so as to be almost intuitive and self-evident.  of Cavallo’s book, which you say you are enjoined to teach. I have no knolege, having never seen it; but it’s character is, I think, that of mere mediocrity; and, from my personal acquaintance with the man, I should expect no more. he was heavy capable enough of understanding what he read, and with memory to retain it, but without the talent of digestion or improvement, but indeed the English generally have been  very stationary in latter times, & the French on the contrary so active and succesful, particularly in preparing elementary books, in the mathematical and natural sciences, that those who wish for instruction, without caring from what nation they get it, resort universally to the latter language. besides the earlier and invaluable works of Euler & Bezout, we have latterly that of Lacroix in mathematics, of Legendre in Geometry, Lavoisier in chemistry, the elementary works of Haiiy in Physics, Biot in experimental Physics, and Physical astronomy, Dumeril in Natural history, to say nothing of many detached essays of Monge and others, and the transcendant labours of Laplace, and I am informed, by a highly instructed person recently from Cambridge, that the Mathematicians of that institution, sensible of being in the rear of those of the continent, and ascribing the cause much to their too long-continued preference of the geometrical over the analytical methods, which the French have so much cultivated & improved, , have now adopted the latter; and that they have also given up the fluxionary, for the differential calculus. to confine a school therefore to the obsolete work of Cavallo, is to shut out all advances in the physical sciences, which have been so great in latter times.  I am glad however to learn, from your work, and to expect from those it promised in succession, which will doubtless be of equal grade, that so good a course of  instruction is pursued in Wm and Mary. it is very long since I have had any information of the state of education in that Seminary, to which, as my Alma mater, my attachment has been ever sincere, altho not exclusive. when that College was located at the Middle plantation in 1693. Charles city was a frontier county, and there were no inhabitants above the falls of the rivers, 60. miles only higher up. it was therefore a position, nearly central to the population, as it then was; but when the frontier became extended to the Sandy river, 300. miles West of Wmsburg, the public convenience called, first for a removal of the seat of government, and latterly, not for a removal of the College but, for the establishment of a new one, in a more central and healthy situation; not disturbing the old one in it’s possessions or functions, but leaving them unimpaired for the benefit of those to whom it is convenient. and indeed I do not foresee that the number of it’s students is likely to be much affected; because I presume that, at present, it’s distance and autumnal climate prevent it’s recieving many students from above the tide-waters, and especially from above the mountains. this is therefore one of the cases where the lawyers say there is damnum absque injuria; and they instance, as in point, the  settlement of a new schoolmaster  in the neighborhood of an old one. at any rate it is one of those cases wherein the public interest rightfully prevails, and the justice of which will be yielded to by none,  sure with more dutiful and candid acquiescence than the enlightened friends of our antient and venerable institution. the only rivalship, I hope, between the old and the new, will be in doing the most good possible in their respective sections of country.As the diagrams of your book have not been engraved, I return you the M.S. of them, which must be of value to yourself. they furnish favorable specimens of the graphical talents of your former pupil. permit me to add that I shall always be ready and happy to recieve with particular welcome the visit of which you flatter me with the hope, and to avail myself of the occasion of assuring you personally of my great respect and esteem.Th: J.